OPINION — AG — ** COUNTY OFFICERS — SALARIES — CENSUS ** THE FEDERAL DECENNIAL CENSUS OF 1950 " FOR THE STATE OF OKLAHOMA " WAS " OFFICIALLY " ANNOUNCED BY, OR UNDER THE AUTHORITY OF THE DIRECTOR OF CENSUS — JUNE 28, 1950; AND THAT (INSOFAR AS THE POPULATION OF A COUNTY IS A FACTOR THEREIN, AND UNDER THE 1949 GENERAL COUNTY SALARY ACT) THE SALARIES OF ELECTIVE OFFICIALS ELECTED OR APPOINTED TO OFFICE SUBSEQUENT TO THE ENACTMENT OF THE 1949 GENERAL COUNTY SALARY ACT ON MAY 13, 1949, AND THE NUMBER AND SALARIES OF DEPUTIES AND OTHER EMPLOYEES OF PERSONS SO ELECTED OR APPOINTED, MUST BE DETERMINED, UNDER SAID 1949 GENERAL COUNTY SALARY ACT, UPON THE BASIS OF THE POPULATION OF THE COUNTY IN QUESTION AS SHOWN BY THE FEDERAL DECENNIAL CENSUS OF 1950 FROM AND AFTER THE FIRST DAY OF JULY, 1950. CITE: OPINION NO. JUNE 7, 1950, 19 O.S. 179.1 [19-179.1], 19 O.S. 179.9 [19-179.9], 19 O.S. 179.11 [19-179.11] (JAMES C. HARKIN)